Citation Nr: 0706237	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy, status post cataract 
extraction. 

3.  Entitlement to service connection for erectile 
dysfunction, as a complication of service-connected diabetes 
mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, as a complication of 
service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969 and from September 1992 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The June 2003 rating decision granted service connection for 
diabetes mellitus, Type 2, with retinopathy and cataracts, 
and assigned an initial 20 percent rating, effective from May 
8, 2001.  By a statement of the case rating decision in 
November 2003, separate service connection was established 
for diabetic retinopathy, with cataracts, with an initial 10 
percent rating assigned retroactively effective from May 8, 
2001.

A rating decision dated in October 2003 denied entitlement to 
service connection for a psychiatric disability.  In 
September 2004 VA received the veteran's notice of 
disagreement as to that issue, and a statement of the case 
(contained in the February 2005 supplemental statement of the 
case) was issued in February 2005.  As the file contains no 
substantive appeal as to the issue of entitlement to service 
connection for a psychiatric disability, that issue is not 
for appellate consideration by the Board.

A May 2005 rating decision denied service connection for a 
sinus condition; no notice of disagreement as to that issue 
has been received, and no further action concerning the issue 
of service connection for a sinus condition is required at 
this time.

A note in the file indicates that the veteran failed to 
appear for a scheduled September 2005 Board hearing.


REMAND

Diabetes mellitus is generally evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  However, Note (1) of 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

It has been reported as medical history that the veteran's 
cataracts were extracted in 2002.  However, on VAX in May 
2005, it was reported that the veteran was on disability 
separation from being a correctional officer secondary to 
cataract surgery in both eyes.  The record does not appear to 
contain the clinical records for the cataract surgeries and 
assessment of associated visual impairment for the period 
from May 8, 2001 to the date of the surgery, and immediately 
thereafter.  

Additionally, it has been reported that the veteran is being 
followed for his diabetes by a primary care physician.  It 
appears that this is a private physician.  The claims folder 
does not contain records of such follow-up treatment. 

Further, the veteran has complaints of peripheral neuropathy, 
and was scheduled for a podiatry clinic evaluation in 2005 
due to complaints of numbness in the feet.  The record does 
not contain a report of such evaluation, to include a 
clinical opinion as to any etiological relationship to the 
service-connected diabetes mellitus.

Clinical records establish that the veteran is being treated 
for erectile dysfunction by his primary care physician.  
Clinical examination with an opinion is needed to determine 
whether such is related to the service-connected diabetes 
mellitus.

Additionally, on VA examination in May 2005, the veteran was 
diagnosed with diabetes mellitus, type 2, with hypertension.  
The Board finds that an issue of entitlement to service 
connection for hypertension, including as secondary to the 
service-connected diabetes mellitus, is inextricably 
intertwined with the issues on appeal.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Contact the veteran and request that 
he provide the name, address and dates of 
treatment for all VA and private 
providers of medical treatment for 
diabetes mellitus, diabetic retinopathy, 
cataracts, peripheral neuropathy, 
erectile dysfunction, and hypertension, 
since service.  Any authorization 
necessary to obtain such records should 
be requested from the veteran.  Any 
unsuccessful attempt to obtain any 
identified records should be documented 
in the claims folder.  In particular, an 
attempt should be made to obtain all 
records of cataract extraction surgery, 
and treatment by the veteran's private 
primary care physician.

2.  The veteran should be scheduled for a 
VA examination by appropriate examiner(s) 
to determine the nature and etiology of 
any current peripheral neuropathy of the 
lower extremities, erectile dysfunction 
and hypertension.  The examiner is 
requested to opine as to: 

(a.) Whether it is at least as 
likely as not that the veteran 
has current peripheral 
neuropathy of the lower 
extremities as a complication 
of the service-connected 
diabetes mellitus?
 
(b.) Whether it is at least as 
likely as not that the veteran 
has current erectile 
dysfunction as a complication 
of the service-connected 
diabetes mellitus?

(c.) Whether it is at least as 
likely as not that the veteran 
has current hypertension that 
is etiologically due to, or 
aggravated by, the service-
connected diabetes mellitus?

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination.  
Complete rationale must be provided for 
all opinions expressed.

3.  Adjudicate all secondary service 
connection claims that are the subject of 
this remand.  If any benefit sought is 
not granted, the veteran and his 
representative must be issued a statement 
of the case reflecting such RO/AMC 
consideration, and the appropriate time 
to respond must be provided.  The veteran 
must be advised that he must timely file 
a substantive appeal as to each issue for 
which he desires appellate consideration.  

4.  Thereafter, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes 
mellitus (with identification of all 
noncompensable complications, and 
separate rating of all compensable 
complications), and the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for diabetic 
retinopathy with cataracts, status post 
excision.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


